Title: From George Washington to Samuel Sommers, 20 November 1799
From: Washington, George
To: Sommers, Samuel



Sir,
Mount Vernon 20th Novr 1799

In consequence of your letter, and the information of Mr Rawlins, I sent to Richmond and obtained the enclosed warrant—With which (in the absence of Colo. Payne) I pray you to do what will be necessary to give it legal and proper effect and advise me thereof by a line lodged in the Post Office as the most certain mode of getting it to hand.
You will perceive that the Warrant is for 100 Acres only, this has proceeded from my mistake in saying, I believed the vacancy would not exceed this quantity; but my intention in the Entry was to cover all the waste land within the limits I had described—be it

more or less—and if the location cannot comprehend this I shall be disappointed and ask your advice & assistance to correct it.
It appears from the Registers letter, which accompanied the Warrant that Mr William Shepherd has made, and returned a Survey to that Office which bears some similitude to my Entry, I would ask the favour of you, therefore to examine the Surveyors Books to see at what time it was made and whether, in your judgment it is the identical Land I have been aiming to obtain. Mr Shepherds conduct while I was employed in Surveying my land on Difficult was so full of concealment and deception that I have not, nor shall not place any confidence in any thing he may say respecting the premises. For if he has made a Survey of this vacancy it was done unknowingly to the neighbourhood thereabouts; who, one and all (whom I saw) expressed a belief that Tankervilles Line and mine—between which the vacancy is now supposed to lye—were the same, and was so understood by them all. And Mr Jno. Moss who formerly lived on Tankerville’s land, and whom I have lately seen declares the same. With esteem I am Sir Your very Hble Servant

Go: Washington


P.S. I have written to Colo. ⟨Payne⟩ also, for informatn on this subject. but request no delay on that account.

